t c memo united_states tax_court john hancock and lynn hancock petitioners v commissioner of internal revenue respondent docket no filed date john hancock and lynn hancock pro sese alan edward staines for respondent memorandum findings_of_fact and opinion goeke judge respondent issued a document entitled full disallowance-- final_determination which denied petitioners' request for abatement of interest on their income_tax liabilities for and petitioners seek review of this determination and we have jurisdiction pursuant to sec_6404 before assessing and collecting the interest in dispute respondent had suspended the accrual of interest for the period beginning date and ending date pursuant to sec_6601 respondent has since conceded in his posttrial brief that petitioners are not liable for the accrual of interest beginning date and ending date accordingly respondent has recognized that petitioners are entitled to interest abatement with respect to their and taxable years for the period beginning on date and ending on date we must determine whether respondent abused his discretion in determining that no additional abatement is warranted for the reasons explained herein we find 1section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure 2respondent mistakenly refers to date as the day that petitioners received form_4549 income_tax examination changes the form_4549 was executed not received on that day petitioners in a date letter to respondent clarify that they received the form_4549 on date respondent abused his discretion in denying petitioners’ request for an abatement of interest assessed for the period from date to date with respect to petitioners’ and tax years and equitable_estoppel does not apply to bar respondent from assessing and collecting interest due for petitioners’ and tax years findings_of_fact petitioners resided in california at the time they filed their petition they timely filed joint federal_income_tax returns for and by letter dated date respondent informed petitioners that their federal_income_tax returns for and had been selected for examination audit on date respondent received form_2848 power_of_attorney and declaration of representative by roland biegler a certified_public_accountant to represent petitioners throughout the audit at the conclusion of the audit on date respondent presented mr biegler with a form_4549 which set forth the audit adjustments determined by the revenue_agent balances due for petitioners’ and tax years of dollar_figure 3at the onset of the audit petitioners and the revenue_agent had an opening interview which lasted approximately hours thereafter all dealings and communications were strictly between mr biegler and the revenue_agent and dollar_figure respectively and an overpayment for petitioners’ tax_year of dollar_figure form_4549 also erroneously indicated that petitioners were not liable for interest computed to date for their and tax years mr biegler conveyed to petitioners that the calculations of the additional tax amounts owed were reasonable in addition he noted that the zeros in certain columns indicating that no interest was owed for the tax years at issue although unusual in his experience reflected a good offer and advised petitioners to sign the form_4549 and pay the amounts determined petitioners executed the form_4549 on date and several days later paid the deficiencies as adjusted for and 4pursuant to the executed form_4549 petitioners did not owe any_tax for accordingly no interest is at issue for the tax_year 5directly above the space for the taxpayer’s signature form_4549 states consent to assessment and collection--i do not wish to exercise my appeal rights with the internal_revenue_service or to contest in the united_states tax_court the findings in this report therefore i give my consent to the immediate_assessment and collection of any increase in tax and penalties and accept any decrease in tax and penalties shown above plus additional interest as provided by law it is understood that this report is subject_to acceptance by the area director area manager speciality tax program chief or director of field operations on date respondent issued a letter to petitioners informing them that their executed form_4549 was reviewed and accepted the letter also stated that respondent did not plan on making any additional changes to petitioners’ joint returns unless they changed a partnership s-corporation trust or estate_tax_return in which they had an interest petitioners believed this ended the matter however on date respondent sent petitioners a notice_and_demand for payment stating that they owed interest on unpaid liabilities for their and tax years of dollar_figure and dollar_figure respectively by letter dated date petitioners informed respondent that they disagreed with those interest charges in a separate letter to respondent dated date petitioners formally requested interest abatement and asserted that respondent should honor the executed form_4549 which petitioners believed was a settlement agreement excusing them from the payment of interest with respect to the and tax years 6the administrative file does not contain a copy of the notice_and_demand for payment however a copy of petitioners’ letter dated date refers to a letter from respondent received by petitioners on date petitioners noted this letter reflected that they owed an additional dollar_figure and dollar_figure in interest for their and tax years respectively shortly thereafter on date respondent applied a federal_income_tax refund for petitioners’ tax_year to petitioners’ accounts for and in order to satisfy in full the interest due for those years on date respondent determined that petitioners’ date request for the abatement of all interest for their and taxable years should be partially allowed for the period beginning date and ending date respondent presently asserts that this abatement was based on the erroneous conclusion that petitioners were not informed of the correct amounts of interest due for the taxable years at issue until date respondent contends petitioners were in fact so informed by date petitioners by letter dated date requested that respondent reconsider their request for complete abatement of interest for their and tax years on date respondent issued his full disallowance--final determination which denied both petitioners’ request for complete abatement of interest for the tax years at issue and found that there were no errors or delays by respondent within the scope of sec_6404 during the period from date to date petitioners timely filed a petition with this court asserting that respondent’s failure to abate interest was an abuse_of_discretion at the time of filing the petition petitioners met the requirements of sec_7430 satisfying a prerequisite condition for our jurisdiction see sec_6404 a trial was held in san francisco california on date respondent has since conceded that petitioners are not liable for the accrual of interest from date the date petitioners executed their form_4549 erroneously reflecting that they owned no interest with respect to the and taxable years until date the date on which respondent issued a notice_and_demand to petitioners opinion i interest abatement sec_6404 provides that the commissioner may at his discretion abate the assessment of interest on any deficiency in tax attributable in whole or in part to any unreasonable error or delay by an irs officer_or_employee in performing a managerial or ministerial_act see 113_tc_145 respondent had administratively suspended the accrual of interest for the period beginning date and ending date pursuant to sec_6601 before petitioners’ petition to this court sec_6404 is not intended to be routinely used to avoid payment of interest rather congress intended abatement of interest only where failure to do so would be widely perceived as grossly unfair h_r rept no pincite 1986_3_cb_1 s rept no pincite continued 112_tc_19 see also sec_301_6404-2 proced admin regs we have jurisdiction to determine whether the failure of the irs to abate interest was an abuse_of_discretion see sec_6404 122_tc_384 a managerial act is an administrative act which occurs during the processing of a taxpayer’s case and involves the temporary or permanent loss of records or the exercise of judgment or discretion relating to management of personnel sec_301_6404-2 proced admin regs ministerial acts include procedural or mechanical actions not involving the exercise of judgment or discretion which occur during the processing of a taxpayer’s case after all prerequisite action has taken place braun v commissioner tcmemo_2005_ sec_301_6404-2 proced admin regs sec_6404 applies only after the commissioner has contacted the taxpayer in writing about the deficiency and this court will give due deference to the commissioner’s use of discretion see rule b 112_tc_230 woodral v commissioner t c pincite the taxpayer continued c b vol bears the burden_of_proof and in order to meet this burden must establish that the commissioner abused his discretion by exercising it arbitrarily capriciously or without sound basis in fact or law woodral v commissioner t c pincite see also sec_6404 rule a to qualify for abatement of interest the taxpayer must identify an error or delay by the irs in performing a ministerial or managerial act establish a correlation between the error or delay by the irs and a specific period for which interest should be abated and show the taxpayer would have paid his or her tax_liability earlier but for such error or delay see sec_6404 sec_301_6404-2 proced admin regs braun v commissioner tcmemo_2005_221 see also hill v commissioner tcmemo_2009_39 a whether petitioners established an error or delay by respondent in performing a ministerial or managerial act we have previously found that when the commissioner misinforms taxpayers as to their total liability for a taxable_period such actions are ministerial harbaugh v commissioner tcmemo_2003_316 douponce v commissioner tcmemo_1999_398 see also sec_301_6404-2 example proced admin regs respondent concedes that he erroneously provided petitioners with misleading information regarding interest that accrued on their tax_liabilities for and specifically respondent asserts he erred when he issued a letter to petitioners on date informing them that their executed form_4549 which indicated that they did not owe interest for the tax years at issue was reviewed and accepted and determined on date that their date request for abatement of all interest for their and tax years should be partially allowed in accord with respondent’s concessions we find that petitioners have satisfied their initial burden of establishing that respondent erred in performing ministerial tasks b whether petitioners established a correlation between a specific delay in payment and an error or delay by respondent sec_6404 requires that taxpayers not only identify a mistake by the commissioner but also link the mistake to a specific period of delay in payment for which interest should be abated see hill v commissioner tcmemo_2009_39 guerrero v commissioner tcmemo_2006_201 braun v commissioner tcmemo_2005_221 the requisite correlation between an error or delay attributable to the commissioner and a specific period of time is for the most part missing where a taxpayer requests that all interest with respect to the deficiencies be abated braun v commissioner tcmemo_2005_221 citing donovan v commissioner t c memo in braun v commissioner tcmemo_2005_221 the taxpayer submitted a request for abatement of interest alleging errors and undue delay in the commissioner’s consideration of his offer-in-compromise the taxpayer generally objected to interest flowing from the tax_liabilities at issue without specifically alleging a period for which interest should be abated after finding that any error or delay by the commissioner was directly attributable to the actions of the taxpayer we noted that the taxpayer’s request amounted to a claim for an exemption from interest rather than a claim_for_abatement of interest id citing donovan v commissioner t c memo similarly in donovan we rejected the taxpayer’s blanket assertion that he was entitled to a complete abatement of interest following his payment of certain tax deficiencies we found that the taxpayer’s broad and generally meritless request failed to establish the necessary correlation between any perceived ministerial error or delay attributable to the commissioner9 and a specific time period the cases cited supra are inapposite to the present case petitioners unlike the taxpayers in braun and donovan have in essence equated respondent’s 9we also found that no ministerial acts within the meaning of sec_6404 were performed by the commissioner admitted ministerial error in calculating their tax_liabilities as reflected on form_4549 with the period following petitioners’ receipt of the form_4549 petitioners are not merely searching groundlessly for an exemption from interest nor have they contributed to the many errors by respondent instead petitioners validly seek an interest abatement on account of respondent’s professed errors petitioners’ inartful attempt to expressly articulate the period for which interest abatement is warranted is a direct function of the confusion and inconsistency which pervaded respondent’s actions following petitioners’ execution of the form dollar_figure initially respondent appeared to agree that no interest accrual was warranted on petitioners’ deficiencies when he approved the executed form_4549 in an unexplained change_of posture respondent then issued a notice_and_demand to petitioners on date stating that they owed interest for their and tax years petitioners continuing to rely on the executed form_4549 and uncertain as to the propriety of the notice_and_demand subsequently wrote two letters to respondent seeking clarification of respondent’s position and also requesting that respondent abide by the terms of the executed form_4549 during the period in which petitioners waited for respondent’s official response to their 10at trial petitioners clarified that they were seeking a full or partial abatement of interest letters respondent applied a tax_refund from petitioners’ tax_year to their tax_liabilities at issue satisfying the liabilities in full it was only at this point that petitioners realized that respondent had disregarded what petitioners perceived as the clear calculations in the executed form_4945 and instead relied on the calculations in the date notice_and_demand respondent’s position was altered twice thereafter further complicating matters given the confusion engendered by respondent’s actions we find that petitioners’ request for interest abatement is framed by the period following the their receipt of form_4549 and ending with the payment in full of the liabilities on date respondent’s posttrial brief underscores this point by conceding that he was in error from the date the erroneous interest amounts were provided to the taxpayers until the date on which respondent provided corrected interest amounts we find that the date respondent unequivocally provided corrected interest amounts was date thus petitioners have satisfied their burden c whether petitioners would have paid the tax_liabilities earlier but for respondent’s error notwithstanding a ministerial or managerial error by the commissioner no abatement is warranted where no earlier payment would have been made see wright v commissioner tcmemo_2004_69 aff’d 125_fedappx_547 5th cir we have applied this principle by upholding the commissioner’s discretion not to abate interest where the taxpayer failed to establish that he had the financial resources to satisfy the tax_liability when the claimed error occurred see harbaugh v commissioner tcmemo_2003_316 spurgin v commissioner tcmemo_2001_290 hawksley v commissioner tcmemo_2000_354 the record is unclear as to whether petitioners had the financial resources to pay their liabilities respondent has represented that petitioners’ failure to establish sufficient financial resources precludes the application of sec_6404 nonetheless respondent conceded in his posttrial brief r espondent’s refusal to abate interest which accrued from the date the erroneous interest amounts were provided to the taxpayers until the date on which respondent provided corrected interest amounts constitutes an abuse_of_discretion and such interest should be abated here respondent provided incorrect interest amounts to petitioners on date and correct amounts were provided on date since respondent suspended interest accruals pursuant to sec_6601 for the period from date until date petitioners are entitled to interest abatement only for the period from date until date the date on which interest suspension pursuant to sec_6601 began citations omitted emphasis added the argument that petitioners did not present evidence of their ability to pay the interest liabilities irrespective of respondent’s error applied equally to the conceded period yet respondent accepted that he abused his discretion in failing to abate interest for the period from june to date as respondent has abandoned the argument in part we find as a corollary that he abandoned it in whole we need not address it further d conclusion we conclude that respondent’s failure to abate interest for petitioners’ and tax years for the period beginning date and ending date was an abuse of discretiondollar_figure ii equitable_estoppel petitioners’ pleadings appear to assert the doctrine_of equitable_estoppel against respondent with the purpose of restricting respondent from assessing all interest on petitioners’ income_tax liabilities for and as a preliminary matter we note that the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress see sec_7442 we do not maintain general jurisdiction to decide whether respondent is equitably estopped from assessing the entirety of petitioners’ accrued interest sec_6404 provides this court with jurisdiction only to determine whether the 11respondent conceded that he abused his discretion in not abating interest from the period beginning date to date as noted supra the beginning date for that period should be date secretary’s failure to abate interest was an abuse_of_discretion abatement is available under sec_6404 only for periods after the irs has contacted the taxpayer in writing with respect to the payment harbaugh v commissioner tcmemo_2003_316 donovan v commissioner tcmemo_2000_220 s ection e does not provide for the abatement of interest assessed on a deficiency for the period between the dates that the return is due and the taxpayer is contacted in writing with respect to the deficiency accordingly we do not have jurisdiction to conclude that interest abatement was warranted for the period before date the date of petitioners’ receipt of form_4549 our determination is limited to whether respondent’s refusal to abate interest under sec_6404 for the period following petitioners’ receipt of the form_4549 constitutes an abuse_of_discretion see sec_6404 h in addition to our narrow inquiry the elements of equitable_estoppel are not present here equitable_estoppel is a judicial doctrine that ‘precludes a party from denying his own acts or representations which induced another to act to his detriment ’ 98_tc_695 quoting 74_tc_743 aff’d 673_f2d_784 5th cir the doctrine_of equitable_estoppel is applied against the commissioner with utmost caution and restraint 312_f2d_311 9th cir aff’g 32_tc_998 and aff’g in part rev’g in part 32_tc_1017 the taxpayer must establish several elements before equitable_estoppel will be applied against the government see 104_tc_13 aff’d f 3d 4th cir in addition to traditional elements the u s court_of_appeals for the ninth circuit to which an appeal in this case would lie requires the party seeking to apply the doctrine against the government to prove affirmative misconduct 1_f3d_932 9th cir the aggrieved party must prove ‘affirmative misconduct going beyond mere negligence’ and even then ‘estoppel will only apply where the government’s wrongful act will cause a serious injustice and the public’s interest will not suffer undue damage by imposition of the liability’ 872_f2d_277 9th cir quoting 847_f2d_515 9th cir affirmative misconduct requires ongoing active misrepresentations or a pervasive pattern of false promises as opposed to an isolated act of providing misinformation purcell f 3d pincite affirmative misconduct is a threshold issue to be decided before determining whether the traditional elements of equitable_estoppel are present id pincite petitioners while maintaining in their posttrial brief that respondent was grossly negligent have not asserted any affirmative misconduct or wrongful action by respondent petitioners note that respondent’s revenue_agent did not calculate interest on the form_4549 and instead relied upon the small print on the form to allow respondent to assess additional interest as provided by law the revenue_agent also testified that he never placed interest on his reports because the interest calculation program never matched the calculations performed by the internal_revenue_service irs service centers nonetheless it was the revenue agent’s expectation that interest would be assessed on petitioners’ unpaid tax_liability respondent has acknowledged making errors in calculating petitioners’ interest and generally displayed a pattern of frustrating inconsistency however we do not feel that respondent’s actions rise to a level beyond negligence as petitioners have not proven affirmative misconduct on the part of respondent we need not address the traditional conditions for application of equitable_estoppel see estate of telesmanich v commissioner tcmemo_2011_ miller v commissioner tcmemo_2001_55 citing purcell f 3d pincite iii conclusion we find that respondent abused his discretion in declining to abate interest from date to date and equitable_estoppel does not apply to bar respondent from assessing and collecting interest due for petitioners’ and tax years in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing an appropriate decision will be entered
